FILED
                           NOT FOR PUBLICATION
                                                                            OCT 25 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTOPHER PHILLIPS,                            No.   17-55854

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-05559-DMG-PLA
 v.

ARCHSTONE SIMI VALLEY LLC;                       MEMORANDUM*
AVALONBAY COMMUNITIES, INC.;
KIMBALL, TIREY AND ST. JOHN LLP;
CHRIS EVANS; ASHLEY ROSSETTO;
FAIR COLLECTIONS AND
OUTSOURCING OF NEW ENGLAND,
INC.; EQUIFAX INFORMATION
SERVICES, LLC; TRANS UNION LLC;
DOES, 1-10, inclusive,

              Defendants-Appellees.



CHRISTOPHER PHILLIPS,                            No.   17-55950

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cv-05559-DMG-PLA
 v.

KIMBALL, TIREY AND ST. JOHN LLP;
CHRIS EVANS; ASHLEY ROSSETTO,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants-Appellants,

 and

ARCHSTONE SIMI VALLEY LLC;
AVALONBAY COMMUNITIES, INC.;
FAIR COLLECTIONS AND
OUTSOURCING OF NEW ENGLAND,
INC.; EQUIFAX INFORMATION
SERVICES, LLC; TRANS UNION LLC;
DOES, 1-10, inclusive,

                Defendants.


                      Appeal from the United States District Court
                         for the Central District of California
                        Dolly M. Gee, District Judge, Presiding

                        Argued and Submitted October 10, 2018
                                 Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and WHELAN,** District

Judge.

         This appeal arises from a long-running landlord tenant dispute. While it

originally involved multiple defendants, only the landlords’ attorneys — Kimball,

Tirey & St. John LLP, Chris Evans, and Ashley Rossetto — and Equifax

Information Services, LLC remain. We affirm in favor of those defendants.


         **
            The Honorable Thomas J. Whelan, United States District Judge for
the Southern District of California, sitting by designation.
                                           2
      The attorneys, on behalf of their landlord client, brought two unlawful

detainers against Christopher Phillips. Phillips contends that the attorneys are

liable under the Fair Debt Collection Practices Act (“FDCPA”) for bringing the

second unlawful detainer action, prosecuting that action, and assisting in all stages

of the attempted debt collection. The district court, in its well reasoned decision,

concluded that any claims against the attorneys were barred by the statute of

limitations because the limitations period began to run once Phillips’ landlord filed

the second unlawful detainer action. See Naas v. Stolman, 130 F.3d 892, 893 (9th

Cir. 1997). The district court also properly concluded that the continuing violation

doctrine does not apply because the debt collection letters and phone calls were

“insufficiently related to the filing of the second action.”

      The issue with regard to Equifax is whether it violated Sections 1681e and

1681i of the Fair Credit Reporting Act (“FCRA”) when it listed a collection item

on Phillips’ credit report for the allegedly unpaid rent. Under these FCRA

provisions, consumer reporting agencies are required to follow reasonable

procedures in obtaining credit information, 15 U.S.C. § 1681e; notify the credit

information furnisher within five business days if there is a dispute, 15 U.S.C. §

1681i(a)(2)(A); conduct a reasonable reinvestigation to determine whether the

disputed information is inaccurate, and if so, delete the item within 30 days of


                                            3
receiving the dispute, 15 U.S.C. § 1681i(a)(1)(A); and provide written notice of the

reinvestigation results to the consumer within five days of its completion, 15

U.S.C. § 1681i(a)(6)(A).

      The district court correctly ruled Equifax did not violate 15 U.S.C. § 1681e

because Phillips’ complaint was one that concerned the legal validity of the alleged

debt and therefore did not constitute inaccurate information for the purposes of the

FCRA. As the district court noted, “credit reporting agencies are not tribunals

required to adjudicate disputes regarding the ‘legal validity’ of a debt.” See

Starkey v. Experian Info. Sols. Inc., 32 F.Supp.3d 1105, 1110 (C.D. Cal. 2014)

(citing Carvalho v. Equifax Information Services, LLC, 629 F.3d 876, 891 (9th Cir.

2010)). Nor has Phillips provided any evidence to raise a triable issue of fact as to

the unreasonableness of Equifax’s procedures.

      Phillips’ 15 U.S.C. § 1681i claims also fail. While triable issues of fact exist

as to the reasonableness of Equifax’s reinvestigation procedures and whether

Equifax sent Phillips the reinvestigation results in a timely fashion, the district

court properly held that Equifax is entitled to summary judgment because there is

no evidence that Phillips was damaged. But see Drew v. Equifax Info. Servs., LLC,

690 F.3d 1100, 1109 (9th Cir. 2012) (holding that plaintiff “alleged sufficient

cognizable damages to survive summary judgment [as to his FCRA claims]”).


                                            4
AFFIRMED.




            5